          Case 5:20-cv-05997-JMG Document 12 Filed 09/03/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

RHONDA L. FRACTION                        :
a/k/a                                     :
LYNNE FRACTION, et al.,                   :
               Plaintiffs,                :
                                          :
                   v.                      :             Civil No. 5:20-cv-05997-JMG
                                          :
JACKLILY, LLC., et al.,                   :
                   Defendants.             :
__________________________________________

                                          ORDER

       AND NOW, this 2nd day of September, 2021, upon consideration of the parties’ briefs

(ECF Nos. 6, 8, 9) and a review of the record (ECF No.2), it is hereby ORDERED that the

Order of the Bankruptcy Court dated November 19, 2020, is AFFIRMED.

       It is FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED for

all purposes including statistics.

                                                         BY THE COURT:



                                                         /s/ John M. Gallagher
                                                         JOHN M. GALLAGHER
                                                         United States District Court Judge
